internal_revenue_service sin department of the treasury washington dc person to contact telephone number refer reply to op e bep t date wap iesg ss legend church c order o corporation l corporation m plan x committee c directory m state s this is in response to a ruling_request dated october as supplemented by additional correspondence dated december in which you request and a ruling concerning whether plan x qualifies as under sec_414 of the internal_revenue_code and january and a church_plan the following facts and representations have been submitted on your behalf corporation m is the auspices of order it presently functions as a hospital that was founded in under a state s nonprofit corporation is it a subsidiary of corporation hl page corporation l is the sole corporate member and owner of corporation m both corporation l and corporation m are organizations described in sec_501 of the code which are exempt from federal_income_tax under sec_501 of the code both corporations are also listed in directory m corporation m has been listed in directory m since at least the bylaws of corporation m provide that its activities are to be consistent with and guided by the teachings of church cc the ethical and religious directives for church c health facilities and the mission of order the governance of corporation m ii nor more than trustees whose principal qualification is commitment to the mission of corporation m is vested in a board_of trustees of not less than a corporation m adopted plan x effective march to provide retirement benefits to its employees plan x has been amended from time to time and was restated as of date plan x meets the qualification requirements of sec_401 of the code and its related trust is exempt from tax under sec_50l a of the code plan x is administered by committee c committee c’s primary to determine benefits thereunder and to perform to administer plan x with authority to construe and purpose is interpret plan x those other functions generally considered the duties of a plan_administrator committee c members are selected by corporation m and may be removed at any time with or without cause in accordance with the provisions of corporation m’s bylaws committee c consists of at least three trustees which are selected by the chairperson of the board_of trustees of corporation m in addition to the three members of the board_of trustees committee c has several members from corporation m’s management team that serve as administrative support all committee c members are appointed for a one year term of service at the present time committee c is comprised of four board_of trustee members and three management employees of corporation m the three management employees are the chief financial officer the chief human resource officer and the chief professional and general services officer committee c a standing committee of corporation m the composition of committee c has been consistent from through the the present time is based on the foregoing facts and representations a ruling is requested that plan x qualifies as a church_plan within the meaning of sec_414 of the code and has so qualified since january code the effective date of sec_414 of the page sec_414 of the code defines a church_plan as plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under secton of the code a sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 law 1974_3_cb_1 enacted september e of erisa provides that sec_414 applied as date of erisa’s enactment however sec_414 was amended by sec_407 of the multiemployer pension_plan amendments act of public law to provide that sec_414 was effective as of january erisa public section of the sec_414 e a of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of program for the provision of retirement benefits or welfare benefits or both or association of churches if such organization is controlled by or associated with a church or a convention or association of churches a church or a convention for the employees of a plan or sec_414 e b of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 or associated with a church or a convention or association of churches and which is controlled by sec_414 e c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if that church_or_convention_or_association_of_churches it shares common religious bonds and convictions with in order for an organization to have a qualified church it must establish that its employees are employees or plan deemed employees of the church_or_convention_or_association_of_churches under sec_414 b of the code by virtue of the page organization’s affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 e a corporation m is listed in directory m which is the official directory of church c and has been so listed since at least the internal_revenue_service has determined that any organization listed in directory m is an organization described in sec_501 that is exempt from tax under sec_501 also any organization that is listed -in directory m shares common religious bonds and convictions with church c and is deemed associated with church c within the meaning of sec_414 d of the code of the code accordingly corporation m is exempt from taxation under sec_501 and is also associated with church c therefore pursuant to sec_414 e b and of the code employees of corporation m are deemed to be employees of church c and church c is deemed to be the employer of such employees for purposes of the church_plan rules since date c however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 e a e a principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches of the code an organization must have as its of the code to be described in section it is the administration of plan x committee cc is controlled by corporation m since committee c the members of committee c are selected by corporation m and may be removed at any time with or without cause thus committee c is controlled by corporation m is indirectly associated with church c further since as represented above the primary purpose of committee c constitutes an organization the principal purpose or function of which is the administration of plans or programs for the provision of retirement benefits or welfare benefits or both for the employees of corporation m c has been consistent from through the present time therefore committee c qualifies as an organization described in sec_414 e a january of the code and has so qualified since the composition of commmittee accordingly in regard to your ruling_request we conclude that plan x qualifies as sec_414 of the code and has so qualified since date a church_plan within the meaning of the effective date of sec_414 e on bis page this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 a of the code the determination as to whether a plan is qualified under sec_401 appropriate key district director’s office of the internal_revenue_service is within the jurisdiction of the sincerely yours frances v sloan chief employee_plans technical branch enclosures deleted copy of letter notice
